Citation Nr: 1133669	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the left knee, status post arthroscopy.

2.  Entitlement to a rating in excess of 10 percent for the right knee, status post arthroscopy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

A video conference hearing was held in June 2011 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to October 16, 2010, the Veteran's left knee disability was manifested by full extension, at least 90 degrees of flexion with painful motion, and no objective findings of instability.

2.  From October 16, 2010, the Veteran's left knee disability was manifested by full extension, with the onset of pain at 30 degrees of flexion.

3.  Prior to October 16, 2010, the Veteran's right knee disability was manifested by full extension, at least 90 degrees of flexion with painful motion, and no objective or subjective evidence of instability.

4.  From October 16, 2010, the Veteran's right knee disability was manifested by full extension, with the onset of pain at 30 degrees of flexion.

  
CONCLUSIONS OF LAW

1.  Prior to October 16, 2010, the criteria for an evaluation in excess of 10 percent for left knee, status post arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

2.  From October 16, 2010, the criteria for a 20 percent evaluation for left knee, status post arthroscopy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

3.  Prior to October 16, 2010, the criteria for an evaluation in excess of 10 percent for right knee, status post arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

4.  From October 16, 2010, the criteria for a 20 percent evaluation for right knee, status post arthroscopy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, while the Veteran did not receive such notice, the Board may nonetheless proceed.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral knee disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5010-5261 for each of his knees.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Under Diagnostic Code 5010, traumatic arthritis is rated on limitation of motion of affected parts, as degenerative arthritis (Diagnostic Code 5003).  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees. A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2010).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 provides for a maximum evaluation of 10 percent where there has been removal of the semilunar cartilage that is symptomatic.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263)  Id.  As such, ratings under these Diagnostic Codes are not applicable.

C.  Evidence

The Veteran was afforded a VA examination in August 2006.  The claims file was reviewed by the examiner.  The Veteran reported aching, pain, soreness, tenderness and fatigability in both knees.  Repetitive use and weather changes also bothered him.  He also reported having stiffness, swelling, and giving way.  He wore braces on both knees.  He was unable to do his normal job.  He could perform most daily activities, albeit with some difficulty.  Climbing, crawling, and squatting were hard.  On examination, the Veteran had 0 degrees of extension bilaterally.  Right knee flexion was 120 degrees, and left knee flexion was 115 degrees.  There was pain and hypersensitivity throughout the range of motion bilaterally.  Repetitive use did not cause increased symptoms.  There were no other flare-ups noted.  Both knees were stable to medial, lateral, anterior and posterior testing.  X-rays of both knees demonstrated minimal arthritis.

The Veteran submitted two lay statements in support of his claim in September 2006.  The Veteran's supervisor reported that the Veteran could no longer endure some of the physical demands of his job, such as reaching, bending, or sitting.  He endured pain from the time he arrived at work until the time left.  The effects described by the Veteran's supervisor were attributed to the Veteran's back and bilateral knee condition.

The Veteran also submitted a statement from his wife.  She reported that the Veteran had undergone several knee surgeries, and that he could not bend as well as he used to.  He had to sit after a short period of time.  His condition limited his physical activity, including taking walks in the park, riding a bicycle, and sexual activity.

X-rays dated January 2010 revealed no significant bone or joint abnormality in the bilateral knees.

VA treatment records dated April and June 2010 reflect that the Veteran's knees were cool with no effusions.  He had full extension and 90 degrees of flexion bilaterally.  The treating physician noted that this was difficult to achieve due to the Veteran's lack of relaxation and complaints of pain.  There was no instability or locking noted.  Pain was mostly elicited over the medial joint line and medial ligament insertions.

The Veteran underwent an additional VA examination in October 2010.  He reported pain, weakness, swelling, stiffness, and instability.  He stated that his knees gave out with prolonged walking, standing, sitting, or stair-climbing.  Weather changes exacerbated his condition.  He treated his condition with Diclofenac and Lidocaine.  He ambulated with a cane and wore braces on both knees.  The Veteran was unemployed, and stated that he could not work because of his knees.  His usual occupation was unskilled labor.  On examination of the bilateral knees, there was no warmth or swelling.  There was no atrophy of the quadriceps or gastrocnemius muscle.  Drawer sign and McMurray's sign were negative.  Range of motion of the right knee was 0 degrees extension and 110 degrees of flexion, with the onset of pain at 30 degrees.  Range of motion of the left knee was 0 degrees extension and 100 degrees of flexion, with the onset of pain at 30 degrees.  Repetitive motion resulted in complaints of increased pain, but no other changes.  The Veteran denied any flare-ups.  No instability was present with varus and valgus stress testing, or anterior  posterior drawer sign.  X-rays indicated no evidence of acute osseous abnormality or significant degenerative changes bilaterally.  The examiner noted that the Veteran's subjective complaints far outweighed objective findings.

VA treatment records dated October 2010 show the Veteran reported clicking and locking in his left knee.  On examination, there was some mild crepitus with motion.  There was no laxity with varus, valgus, or Lachman testing.  McMurray's sign was positive.  Range of motion was 0 degrees of extension to about 120 degrees of flexion.  Strength was 5/5.  X-rays revealed moderate arthritis of the bilateral knees in all 3 compartments, with some osteophyte formation, joint space narrowing, and mild sclerosis.  The treating physician diagnosed a probably meniscal re-tear, and stated that a total knee replacement was a reasonable offer for the Veteran.  He was put on the surgery schedule list.

The Veteran testified at a Board hearing in June 2011.  He stated that he wore braces for both his knees since 2003.  He had used a cane for about 1 year.  He had bilateral crepitus and locking, and experienced giving way 3 to 4 times per day in the left knee.  He experienced several falls, and additional instances in which he came close to falling.  He also had bilateral swelling 3 or 4 times per week, which he treated with ice and medication.  He was waiting for available bed space in order to undergo a total left knee replacement.  Due to several different disabilities, he felt he could walk about a block before needing rest.  He avoided climbing stairs if possible.  His condition limited activities such as playing with his grandchildren and being intimate with his wife.  

D.  Analysis

Based on the evidence of record, the Board finds that staged ratings are appropriate in this case.

Prior to October 16, 2010, the Veteran's bilateral knee disabilities were manifested by at least 90 degrees of flexion.  While there was evidence of some painful motion, other evidence such as minimal x-ray findings and subjective reports indicate a disability picture most closely approximated to the assigned 10 percent ratings.  That is, the Veteran's disabilities do not result in a level of disability consistent with a higher 20 percent rating, which contemplates flexion limited to 30 degrees.

However, as of October 16, 2010, the date of the Veteran's most recent VA examination, a 20 percent rating is warranted for each of the Veteran's knee disabilities.  During that examination, forward flexion exceeded 100 degrees bilaterally, but the onset of pain was specifically noted to have occurred at 30 degrees.  Additional factors also support the conclusion that the Veteran's level of disability increased during this period, including the use of a cane, the Veteran's testimony regarding his subjective complaints, recent x-ray evidence of moderate arthritis in all three compartments in both knees, and the scheduling of a total left knee replacement by his treating VA physician.  Collectively, these findings are consistent with a 20 percent evaluation for each knee.

A higher 30 percent evaluation is appropriate when forward flexion is limited to 15 degrees or less.  Range of motion tests throughout the period on appeal failed to demonstrate this level of disability, and the Veteran's overall level of impairment of each knee does not rise to that contemplated by a 30 percent rating, which is the maximum available under Diagnostic Code 5260.

Throughout the period on appeal, the Veteran demonstrated full extension in both knees without pain.  Therefore, a rating under Diagnostic Code 5261 is not warranted.

The Board has also considered a separate rating for instability under Diagnostic Code 5257.  The evidence demonstrates that the Veteran wore a brace on each knee throughout the period on appeal, and he was first documented using a cane in October 2010.  However, VA examinations and treatment records do not document any specific findings of instability.  While the Veteran reported a history of giving way in the left knee, a separate compensable rating under this Diagnostic Code is not warranted given the lack of objective evidence of knee instability at any point during the period on appeal.

The Board has also considered a 20 percent rating under Diagnostic Code 5258.  With respect to the right knee, the evidence does not reflect any findings of dislocated semilunar cartilage.  VA treatment records dated October 2010 do reflect a diagnosis of a probable re-tear of the left meniscus.  However, while the Veteran reported that he experienced locking, there were no objective findings of locking or effusion during the period on appeal.  Therefore, a rating under this Diagnostic Code is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as painful motion and giving way.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee disorders with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities alone would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Prior to October 16, 2010, a rating in excess of 10 percent for left knee, status post arthroscopy is denied.  

From October 16, 2010, a 20 percent rating for left knee, status post arthroscopy is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Prior to October 16, 2010, a rating in excess of 10 percent for right knee, status post arthroscopy is denied.  

From October 16, 2010, a 20 percent rating for right knee, status post arthroscopy is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

During his October 2010 VA examination, the Veteran stated that he lost his job due to his service-connected bilateral knee conditions.  The Board notes that although the issue of a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995). The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

During his June 2011 Board hearing, the Veteran also indicated that he received a VA vocational rehabilitation assessment in Tampa, Florida.  On remand, those records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

3.  The RO/AMC should obtain the Veteran's VA vocational rehabilitation records from Tampa, Florida, identified during the Veteran's June 2011 Board video conference hearing.

4.  The Veteran should be afforded a general medical examination to ascertain the impact of all of his service-connected disabilities (chronic lumbosacral strain with degenerative changes; left knee, status post arthroscopy; right knee, status post arthroscopy; and right ankle sprain) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

6.  After the requested development has been completed, the RO/AMC should adjudicate the merits of the Veteran's claim for a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand and with consideration of the provisions of 38 C.F.R. § 4.16(a),(b).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


